DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Perkins et al (Nylon-9 from Unsaturated Patty Derivatives: Preparation and Characterization, j Am Oil Chem. Soc. (1975) 52: 473) in view of Okita (JP 11-343337) maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 -7, 9-11, 15-16 and 18-21 are rejected under 35 U.S.C, 103 as being unpatentable over Perkins el a! (Nylon-9 from Unsaturated Patty Derivatives: Preparation and Characterization, J. Am Oil Chem. Soc. (1975) 52.: 473, cited in IDS and previous Office Action) in view of Okita (JP 11-343337), cited in IDS and previous Office Action.
Amendments to claims 1 and 3 is noted.
Regarding limitation that the first temperature is lower than or equal to 110°C, Perkins teaches that the process includes a step of adding a methanolic solution of Methyl 9-aminononanoate obtained from a hydrogenation reactor slowly to boiling water at atmospheric pressure resulting in an immediate hydrolysis of ester to aminoacid (see page 474).

Regarding the second temperature, Perkins teaches a reaction takes place at 240°C (see page 474), which is more than 50°C higher that the first one. 
Regarding amendments to claims 20 and 21,   Perkins does not teach degree of alkylation.
However, this parameter strictly depends on the purity of an aminoacid. (In other words, when acid is free from ester, the final polymer is also ester-free).
Perkins demonstrates such purification steps (charcoal treatment, double recrystallization in acetone and vacuum drying), which guarantees ester-free acid (see page 475).
As a result, polyamide with claimed degree of alkylation is expected.
Response to Arguments

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

Applicant submits that the instant process is an improvement to Perkins’s one, since it does not require an additional apparatus and filtration procedure. 
However, such improvement does not reflected in the claim language. A corresponding amendment is suggested.  

Applicant argues that the side reactions in Applicant process resulting in the unwanted N-alkylation is lower compare to Perkins’s one. 
However, this statement is not confirmed by direct comparison between two processes. 

Applicant states that since Perkins teaches only Nylon 9 (n=8), it is outside the Applicant’s method, which uses polyamide with n=9-14.
However, it is obvious that such polyamides are homologs and unexpected data is required to demonstrate an advantage of the longer aliphatic chain.
 Note that the dependence of N-methylated compound on the carbon number is inconclusive. For instance, at n=5, such number is 12meq/g (see Example 4), at n=11, this value may be equal to 5 meq/g (see Example 1) or 38 meq/g (see Example 2). At n=12 it equal to 4 meq/g (see Example 3).  Thus, such parameter depends on many factors, probably, including number of aliphatic carbons between amide bonds. However, more strict analysis is required for unexpected results demonstration. 

Applicant submits that Okita does not teach hydrolyzing step at the temperature of less than 120°C and the process of high water amount. 
However, the primary reference (i.e. Perkins) discloses such limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765